Citation Nr: 9907800	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for osteoarthritis of both 
wrists, both shoulders, lower back, right hip, left hand, and 
left ankle (hereinafter, service connection for 
osteoarthritis of multiple joints).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1978 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for osteoarthritis of multiple joints.


FINDING OF FACT

Osteoarthritis of multiple joints was not present in service, 
manifested to a compensable degree within one year 
thereafter, and is not shown to be otherwise related to the 
veteran's period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
osteoarthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has osteoarthritis of 
multiple joints, and that this disability was incurred during 
service. 

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Further, where a 
veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as arthritis 
(including osteoarthritis), to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans claims (formerly known as the United States Court of 
Veterans Appeals) (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Most of the veteran's service medical records (SMRs) are 
missing from the National Personnel Records Center (NPRC).  
Under such circumstances, VA has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. Derwinski 
1 Vet. App. 365, 367 (1991).  The RO, however, has made 
additional efforts to obtain records pertinent to the 
veteran's service from alternative sources.  Unfortunately, 
despite such efforts, most of the veteran's SMRs could not be 
reconstructed from alternative sources.   

The SMRs that do exist include a May 1982 separation 
examination report, which noted a history of a hand injury 
and a left ankle injury, as well as a notation that the 
veteran suffered from "left hand syndrome."  

VA treatment records in February 1997 and March 1997 show the 
veteran was seen for complaints of pain and swelling in his 
hands and knees, and then for an "arthritic flare-up" of 
his entire body.  It was noted that X-rays of the veteran's 
hands and wrists were negative.    

An April 1997 VA examination recounted the veteran's 
complaints of pain in multiple joints.  The diagnoses 
included "[a]rthralgias most joints with equivocal range of 
motion" and "[a]rthralgia of the hands."

A March 1998 VA arthritis clinical treatment record evaluated 
the veteran's complaints of pain and swelling of multiple 
joints.  The impression was osteoarthritis/degenerative joint 
disease. 

A May 1998 VA arthritis clinical treatment record again 
evaluated the veteran's complaints of pain and swelling of 
multiple joints.  The assessment included arthralgias of 
multiple joints with no evidence of inflammatory 
osteoarthritis by X-ray, examination, or clinical serology.

The veteran essentially asserts that he developed 
osteoarthritis of multiple joints as a result of a beating he 
received from German police while on active duty in Germany. 
Without disputing the veteran's account of the inservice 
assault, the Board finds that the medical evidence fails to 
show that he now has osteoarthritis of the multiple joints 
(aside from osteoarthritis of the left knee, for which the 
veteran had previously been awarded service connection 
pursuant to a May 1997 rating decision). Further, the medical 
evidence does not link osteoarthritis or other joint 
condition to trauma in service or otherwise thereto. 

First, there is no medical evidence that the veteran 
exhibited osteoarthritic symptomatology within a year of 
separation from service to afford him service connection on 
the presumptive basis outlined in 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 and 38 C.F.R. §§ 3.307, 3.309.  Second, the 
available SMRs do not show that the veteran suffered from 
osteoarthritis, or any other form of arthritis.  Third, there 
is nothing in the post-service medical records to suggest a 
nexus or link between the veteran's current multiple joint 
osteoarthritis and his period of active service, including 
any physical assault.  Fourth, as the post-service medical 
records include no indications or complaints of arthritic 
symptoms prior to February 1997, there is no medical evidence 
of a continuity of symptomatology to support a finding for a 
well-grounded claim under Savage.  

Therefore, the only evidence of record supporting the 
veteran's contentions are his own written statements and 
testimony, and the statements of his wife and others 
acquainted with him.  As a matter of law, however, the 
veteran, his wife, and his acquaintances (as laypersons) are 
not competent to offer opinions that his current 
osteoarthritis is related to service.  Such statements do not 
satisfy the medical nexus requirement and cannot, therefore, 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In other words, the veteran 
needs to show medical evidence that his osteoarthritis of 
multiple joints can be medically linked to service.  By this 
decision, the Board is informing the veteran that competent 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for osteoarthritis of 
multiple joints is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


